EXHIBIT 10.3
 
 
NON-STATUTORY STOCK OPTION
 
Granted by
 
Novelos Therapeutics, Inc. (the “Company”)
 
Under the 2006 Stock Incentive Plan
 
 
This Option is and shall be subject in every respect to the provisions of the
Company’s 2006 Stock Incentive Plan, as amended from time to time, which is
incorporated herein by reference and made a part hereof. The holder of this
Option (the “Holder”) hereby accepts this Option subject to all the terms and
provisions of the Plan and agrees that (a) in the event of any conflict between
the terms hereof and those of the Plan, the latter shall prevail, and (b) all
decisions under and interpretations of the Plan by the Board or the Committee
shall be final, binding and conclusive upon the Holder and his or her heirs and
legal representatives.
 

1.
Name of Holder:

 

2.
Date of Grant:

 
3.
Maximum Number of Shares for which this Option is exercisable:

 
4.
Exercise (purchase) price per share:

 
5.
Payment method:

 
a personal, certified or bank check or postal money order payable to the order
of the Company for an amount equal to the exercise price of the shares being
purchased; or
 
with the consent of the Company, any of the other methods set forth in the Plan.
 
6.
Expiration Date of Option:

 
7.
Vesting Schedule: This Option shall become exercisable for 1/8 of the maximum
number of shares granted on the three-month anniversary of the Date of Grant,
and shall become exercisable for an additional 1/8 on the last day of each three
month period thereafter; so that the Option shall be fully vested on the second
anniversary of the Date of Grant. All vesting shall cease upon the date of
termination of services as a Director.

 
Notwithstanding the foregoing, the vesting of this Option shall accelerate with
respect to all of the then unvested shares upon a Termination Event.
 
 

--------------------------------------------------------------------------------

 
 
As used herein, a “Termination Event” shall mean the following events, but only
if such event occurs within one year of a “Change of Control” (as defined in the
Plan):
 
(i) termination by the Company of the Holder’s services as a Director for any
reason other than for “Cause,” as defined in the Plan; or
 
(i) the failure of the Company to reelect the Holder as a Director, for any
reason other than for “Cause,” as defined in the Plan;
 
For purposes of this Section 7, “Company” shall include any surviving entity, in
the case of a merger or acquisition in which the Company is not the surviving
entity.
 
8.
Termination of Services.  This Option shall terminate on the earliest to occur
of:

 

(i)
the date of expiration thereof;

 

 
(ii)
immediately upon termination of the Holder’s services as a Director by the
Company for Cause (as defined in the Plan);

 

 
(iii)
thirty (30) days after the date of voluntary termination of services as a
Director by the Holder (other than upon death,or for Disability or Normal
Retirement, each as defined in the Plan);

 

 
(iv)
ninety (90) days after the date of involuntary termination of the Holder’s
services as a Director to the Company by the Company without Cause (as defined
in the Plan), or termination of the Holder’s services by reason of Disability or
Normal Retirement (each as defined in the Plan); or

 

 
(v)
180 days after the date of termination of the Holder’s services as a Director by
reason of death.

 
9.
Lock-Up Agreement. The Holder agrees for a period of up to 180 days from the
effective date of any registration of securities of the Company under the
Securities Act of 1933, as amended (the “Securities Act”), upon request of the
Company or underwriters managing any underwritten offering of the Company’s
securities, not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any shares issued pursuant to the exercise
of this Option, without the prior written consent of the Company and such
underwriters.

 
10.
Tax Withholding. The Company’s obligation to deliver shares shall be subject to
the Holder’s satisfaction of any federal, state and local income and employment
tax withholding requirements.

 
11.
Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company, One Gateway Center, Suite 504, Newton, Massachusetts, 02458, attention
of the president, or such other address as the Company may hereafter designate.

 

 
-2-

--------------------------------------------------------------------------------

 

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder at his or her address
furnished to the Company or when deposited in the mail, postage prepaid,
addressed to the Holder at such address.
 
IN WITNESS WHEREOF, the parties have executed this Option, or caused this Option
to be executed, as of the Date of Grant.
 
NOVELOS THERAPEUTICS, INC.
 
 
By: ___________________________

 
The undersigned Holder hereby acknowledges receipt of a copy of the Plan and
this Option, and agrees to the terms of this Option and the Plan.
 


 
______________________________
Holder
 
-3-

--------------------------------------------------------------------------------

 
 